Per Curiam::
There was nothing in this case to leave to a jury, for the facts are undisputed, — a bill of sale by Klopfer to Betz and thereupon a lease of the same goods by Betz to Klopfer without even the pretense of an actual delivery. Were we to reverse this case we must necessarily destroy, root and branch, the doctrine so long and well settled in our jurisprudence, of constructive fraud in the sale of chattels. The counsel for the plaintiff contends that the case was one for the jury, but we cannot see how this can be. As we have said, there is no doubt about the fact that there was no actual delivery of the goods to Betz or his agent, or if so, it was merely formal, and not continuing; so, on the other hand, there was no dispute about the execution of the bill of sale and *331lease, and were we to send the case back it must be for a binding instruction to find for the plaintiff.
Any one can see that this would not do, and that nothing was left for the court below but to direct a verdict for the defendant.
The judgment is affirmed.